DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (US 2003/0000910).
With respect to claim 1, Jang et al. disclose a fillable container cap comprising: 
a cap with an intermediate wall 34 and a snap on top plate 50; 
said cap with said intermediate wall 34 comprising: 
a cap body, said cap body having an open bottom and an open top as shown below in the image taken from Fig. 6 of Jang et al.: 
[AltContent: textbox (open top)][AltContent: textbox (zzzz)][AltContent: textbox (cap body)][AltContent: ][AltContent: textbox (open bottom)][AltContent: ] 
    PNG
    media_image1.png
    236
    439
    media_image1.png
    Greyscale

with a peripheral wall 42 extending upwardly from said open bottom to the said open top with said intermediate wall 34 affixed to said peripheral wall 42 of said cap body; 
said snap on top plate 50 positioned on said open top an upper share of said peripheral wall forms a unitary compartment between said intermediate wall and said top plate 50 for receiving and housing content enclosed in said cap (as shown in Fig. 6 of Jang et al.).
	With respect to claim 2, Jang et al. disclose that said peripheral wall 42 is connected to said intermediate wall 34, said intermediate wall 34 forming a base for said unitary compartment for receiving and housing content (as shown in Fig. 6 of Jang et al.).
	With respect to claim 3, Jang et al. disclose that said cap body, said intermediate wall 34 and said top plate 50 are transparent (Jang et al., paragraph [0044]).

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (JP 01-294453).
With respect to claim 1, Kimura discloses a fillable container cap comprising: 
a cap with an intermediate wall 10b and a snap on top plate 4; 
said cap with said intermediate wall 10b comprising: 
a cap body, said cap body having an open bottom and an open top as shown below in the image taken from Fig. 1 of Kimura: 
[AltContent: textbox (cap body)][AltContent: ][AltContent: textbox (open bottom)][AltContent: textbox (open top)][AltContent: textbox (zzzz)][AltContent: ]
    PNG
    media_image2.png
    221
    314
    media_image2.png
    Greyscale

with a peripheral wall 10a extending upwardly from said open bottom to the said open top with said intermediate wall 10b affixed to said peripheral wall 10a of said cap body; 
said snap on top plate 4 positioned on said open top an upper share of said peripheral wall forms a unitary compartment between said intermediate wall and said top plate for receiving and housing content enclosed in said cap (as shown in Fig. 1 of Kimura).
	With respect to claim 2, Kimura disclose that said peripheral wall 10a is connected to said intermediate wall 10b, said intermediate wall 10b forming a base for said unitary compartment for receiving and housing content (as shown in Fig. 1 of Kimura).




Response to Arguments
Applicant has overcome the objection to the claims with the amendment received on 2/4/2021. However, the 102 prior art rejection is still outstanding as outlined above.  
If Applicant believes that the above cited prior art does not appropriately reject the claims, then Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        March 25, 2021